" Peep.
wiser Corn,
CAH/LEP USA0#2016R00363 i

ini9 WL 30 PM 4: 29
IN THE UNITED STATES DISTRICT COURT

FORTHE DISTRICT OF MARYLAND

PAR pee rbd tr

 

BY QLeUTY
UNITED STATES OF AMERICA
Criminal No. CCB-16-0267
¥v.
:- (Conspiracy to Distribute Controlled

SYDNI FRAZIER, : Substances, 21 U.S.C. § 846;

a/k/a “Sid,” ; Possession of a Firearm in

a/k/a “Junior Boss,” : Furtherance of a Drug Trafficking

a/k/a “Perry,” Crime Resulting in Death, 18 U.S.C. §

Defendant. 924(j); Possession with Intent to

Distribute Controlled Substances, 21
U.S.C. § 841; Possession of Firearms
by a Felon, 18 U.S.C. § 922(g); Aiding
and Abetting, 18 U.S.C. § 2;
Forfeiture)

THIRD SUPERSEDING INDICTMENT

COUNT ONE
(Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

The Grand Jury for the District of Maryland charges that:

From at least in or about 2011 through the date of this Third Superseding Indictment, in
the District of Maryland and elsewhere, the defendant,
SYDNI FRAZIER, a/k/a “Sid,” a/k/a “Junior Boss,” a/k/a “Perry,”
did knowingly and willfully combine, conspire, confederate, and agree with others known and
unknown to the Grand Jury to knowingly and intentionally distribute and possess with intent to
distribute one kilogram or more of a mixture or substance containing a detectable amount of
heroin, a Schedule I controlled substance; 280 grams or more of a mixture or substance

containing a detectable amount of cocaine base, a Schedule II controlled substance; a mixture or
substance containing a detectable amount of fentanyl, a Schedule II controlled substance; and a
mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance, in violation of Section 841(a)(1), (b)(1)(A), (b)(1)(C) of Title 21, United States Code.

21 U.S.C. § 846
COUNT TWO

(Possession of a Firearm in Furtherance of a Drug Trafficking Crime Resulting in Death)

The Grand Jury for the District of Maryland further charges that:

On or about August 10, 2016, in the District of Maryland, the defendant,
SYDNI FRAZIER, a/k/a “Sid,” a/k/a “Junior Boss,” a/k/a “Perry,”

did knowingly, intentionally, and unlawfully possess, brandish, and discharge a firearm in
furtherance of a drug trafficking crime—specifically, conspiracy to distribute controlled
substances, in violation of Section 846 of Title 21, United States Code, as set forth in Count One
of this Third Superseding Indictment, which is incorporated herein; and in the course of a
violation of Section 924(c) of Title 18, United States Code, did cause the death of a person,
Ricardo Johnson, through the use of a firearm, which killing constituted murder in the first

degree, as defined in Section 1111 of Title 18, United States Code.

18 U.S.C. § 924(c)
18 U.S.C. § 924(j)
18 U.S.C. § 1111
18 U.S.C. §2
COUNT THREE

(Felon in Possession of Firearms)

The Grand Jury for the District of Maryland charges that:
On or about August 10, 2016, in the District of Maryland, the defendant,
SYDNI FRAZIER, a/k/a “Sid,” a/k/a “Junior Boss,” a/k/a “Perry,”
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed firearms, namely, a Smith & Wesson MP 9mm caliber
firearm bearing serial number HAE0466, and a Taurus PT 111G2 9mm caliber firearm bearing
serial number TJN73204, and the possession of the firearms was in and affecting interstate

commerce, in violation of Section 922(g) of Title 18, United States Code.

18 U.S.C. § 922(g).
COUNT FOUR

(Possession with Intent to Distribute Heroin and Fentanyl)
The Grand Jury for the District of Maryland charges that:
On or about January 25, 2017, in the District of Maryland, the defendant,
SYDNI FRAZIER, a/k/a “Sid,” a/k/a “Junior Boss,” a/k/a “Perry,”
knowingly and intentionally possessed with intent to distribute a mixture or substance containing
a detectable amount of heroin, a Schedule I controlled substance, and a detectable amount of
fentanyl, a Schedule II controlled substance, in violation of Section 841(a)(1) of Title 21, United
States Code.

21 U.S.C. § 841
FORFEITURE

Drug Trafficking Forfeiture

1. Pursuant to Section 853 of Title 21, United States Code, upon the conviction of an
offense in violation of Sections 841 or 846 of Title 21, United States Code, the defendant,
SYDNI FRAZIER, a/k/a “Sid,” a/k/a “Junior Boss,” a/k/a “Perry,”
shall forfeit to the United States: |

a. Any property constituting, or derived from, any proceeds obtained directly or
indirectly as the result of the offense; and

b. Any property used or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, such offense.

2. Such property shall include, but not be limited to, a sum of money equal to the
proceeds obtained, directly or indirectly, as the result of the violations of Section 846 of Title 21,
United States Code, as charged in Count One of this Third Superseding Indictment, and all
interest and proceeds traceable thereto, representing the amount of proceeds obtained as a result
of the conspiracy to violate the Controlled Substances Act, for which the defendants are jointly
and severally liable.

Firearm Forfeiture

3. Upon conviction of the offenses in violation of Sections 922(g) and 924(j) of Title
18, United States Code, set forth in Counts Two and Three of this Third Superseding Indictment,
the defendant,

SYDNI FRAZIER, a/k/a “Sid,” a/k/a “Junior Boss,” a/k/a “Perry,”
shall forfeit to the United States pursuant to Section 924(d) of Title 18, United States Code, and
Section 2461(c) of Title 28, United States Code, any firearms and ammunition involved in the

commission of the offenses.
Substitute Assets
4, If any of the property described above, as a result of any act or omission of the

defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court; |

d. has been substantially diminished in value; or

e. has been commingled with other property that cannot be divided without

difficulty; |

the United States shall be entitled to forfeiture of substitute property pursuant to Sections 853(p)
. of Title 21, United States Code, and Section 1963(m) of Title 18, United States Code, as
incorporated by Section 2461(c) of Title 28, United States Code.
21 USC. § 853
18 U.S.C. § 1963

28 U.S.C. § 2461(c)
18 U.S.C. § 924(d)

Roberk K Uy 1 &
ROBERT K. HUR
UNITED STATES ATTORNEY

‘A TRUE BILL:

SOTA /9 {SIGNATURE REDACTED

Date Foreperson L/

 
